EXECUTION COPY
AMENDMENT NO. 1 TO THE SECOND LIEN SECURITY AGREEMENT
          This AMENDMENT NO. 1 (this “Amendment”) is entered into as of
October 5, 2009, among PREGIS CORPORATION, a Delaware corporation (the
“Company”), each of the other Grantors (as hereinafter defined) signatory hereto
and THE BANK OF NEW YORK MELLON TRUST COMPANY N.A., as Trustee (the “Trustee”)
and as collateral agent (in such capacity, the “Collateral Agent”) for the
Holders (as hereinafter defined).
PRELIMINARY STATEMENTS:
          (1) The Company, the other Grantors and the Collateral Agent have
entered into the Second Lien Security Agreement, dated as of October 12, 2005
(such Second Lien Security Agreement, the “Security Agreement”). Capitalized
terms not otherwise defined in this Amendment shall have the respective meaning
ascribed to such terms in the Security Agreement (as amended by this Amendment).
          (2) The Company has issued certain senior secured floating rate notes
(the “Original Notes) to the Holders and pursuant to the Security Agreement has
granted to the Collateral Agent for the benefit of the Trustee and the ratable
benefit of the Holders a second priority security interest in the Collateral.
          (3) The Company intends to issue additional senior secured floating
rate notes under the Indenture in an aggregate principal amount of Euros which
as of the date hereof is approximately equivalent to €125,000,000 (the
“Additional Floating Rate Notes”), which Additional Floating Rate Notes shall be
secured by the Collateral on a second priority basis on the same terms and
conditions set forth in the Security Agreement and the other Note Documents as
the Original Notes.
          (4) The Company, the other Grantors and the Collateral Agent are, on
the terms and conditions stated below, willing to amend the Security Agreement
as hereinafter set forth.
          SECTION 1. Amendments to Security Agreement. The Security Agreement
is, effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2, hereby amended by:
     (a) Deleting the word “Second” before the words “Secured Floating Rate
Notes” in Preliminary Statement (1) therein; and
     (b) Substituting the first parenthetical in Preliminary Statement
(1) therein with the following parenthetical:
Pregis – 2nd Lien Security Agreement Amendment

1



--------------------------------------------------------------------------------



 



“(together with any additional notes from time to time issued under the
Indenture, including, without limitation, the Senior Secured Floating Rate Notes
due 2013 issued on October 5, 2009, the “Notes”)”
     (c) Adding a new clause (d) in Section 9 to read as follows:
“(d) Pursuant to Section 12.06(b) of the Indenture, the Collateral Agent has
requested and each Grantor hereby agrees to take the following actions promptly
after the issue date of the Senior Secured Floating Rate Notes due 2013 issued
on October 5, 2009, to provide a perfected security interest securing such
notes: (w) amend the Subordinated Pledge Agreement, dated as of October 12,
2005, between the Company, and the Collateral Agent, (x) amend the existing
mortgages and deeds of trust and provide local counsel opinions in connection
with the same, such amendments and opinions to be in form and substance
reasonably satisfactory to the Collateral Agent, (y) (i) with respect to the
property located in Queensbury, New York, amend the mortgage to increase the
capped secured amount thereunder to $3,500,000 and (ii) with respect to the
properties located outside of the State of New York, obtain (through an
endorsement to the applicable existing title insurance policy) increased title
insurance coverage in an amount equal to 10% of the applicable existing insured
amount and a date-down endorsement for the applicable existing title insurance
policy which modifies the effective date of the title insurance policy to a
current date and (z) amend the intellectual property security agreements, the
parties hereto hereby agreeing that for purposes of Section 12.06(b) and
12.06(d) of the Indenture, given the number, extent and complexity of the
filings in connection with the foregoing clauses (w) through (z), completion of
such filings and delivery of perfected security interests and the items
identified in such clauses within 120 days from the issue date of the Senior
Secured Floating Rate Notes due 2013 issued on October 5, 2009 shall constitute
prompt delivery for the purposes thereof; provided that, in the event any of the
properties subject to a mortgage or deed of trust is sold or transferred within
such 120 day period, clauses (x) and (y) shall no longer apply to such property
as and from the date of the sale or transfer.”
          SECTION 2. Conditions to Effectiveness. This Amendment shall become
effective on and as of the first date on which the Collateral Agent shall have
received counterparts of this Amendment, executed by the Company and each of the
other Grantors and the consent of the Intercreditor Agent (as defined in the
Intercreditor Agreement) of the execution and delivery by the Grantors of this
Amendment.
          SECTION 3. Representations and Warranties of the Grantors. Each of the
Grantors hereby represents and warrants as follows:
     (a) The execution, delivery and performance by each Grantor of this
Amendment, and the performance by each such Grantor of the Security Agreement,
as amended hereby, have been duly authorized by all necessary corporate action.
     (b) This Amendment has been duly executed and delivered by each Grantor.
This Amendment and the Security Agreement, as amended hereby, constitute the
legal, valid and binding obligations of each Grantor, enforceable against each
such Grantor in
Pregis – 2nd Lien Security Agreement Amendment

2



--------------------------------------------------------------------------------



 



accordance with their respective terms, subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally, and subject to the effects of general principles of
equity (regardless whether considered in a proceeding in equity or at law).
          SECTION 4. Affirmation of Grantors. (a) Each Grantor in its capacity
as a Guarantor hereby specifically consents to this Amendment and hereby
confirms and agrees that, notwithstanding the effectiveness of this Amendment,
the obligations of such Guarantor contained in the Note Guarantee (as defined in
the Indenture), or in any other Note Document to which it is a party are, and
shall remain, in full force and effect and are hereby ratified and confirmed in
all respects, in each case as amended by this Amendment.
     (b) Each Grantor hereby confirms and agrees that the Additional Notes
constitute “Secured Obligations” under, and as defined in, the Security
Agreement.
     (c) By its execution of this Amendment, each Grantor hereby (i) authorizes
and agrees that the financing statements on form UCC-1 (stamped copies of which
are attached as Schedule 1 to this Amendment) naming such Grantor as debtor and
the Collateral Agent as secured party, which were filed in connection with its
initial execution and delivery of the Security Agreement cover the Additional
Notes and (ii) acknowledges and agrees that this Amendment constitutes a request
from the Collateral Agent for purposes of Section 12.06(b) of the Indenture.
          SECTION 5. Reference to and Effect on the Note Documents.
     (a) On and after the effectiveness of this Amendment, each reference in the
Security Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Security Agreement, and each reference in each of the
other Note Documents to “the Security Agreement”, “thereunder”, “thereof” or
words of like import referring to the Security Agreement, shall mean and be a
reference to the Security Agreement, as amended by this Amendment.
     (b) The Security Agreement and each of the other Note Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.
     (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Holder or the Collateral Agent under the Security Agreement, nor
constitute a waiver of any provision of the Security Agreement or any other Note
Document.
          SECTION 6. Costs, Expenses. The Company hereby agrees to pay on demand
all costs and expenses incurred by the Collateral Agent pursuant to the Security
Agreement or in connection with this Amendment or the Security Agreement, or any
of the transactions contemplated hereby or thereby (including, without
limitation, the reasonable fees and expenses of counsel for the Collateral
Agent) in accordance with the terms of Section 23 of the Security Agreement.
Pregis – 2nd Lien Security Agreement Amendment

3



--------------------------------------------------------------------------------



 



          SECTION 7. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or other electronic communication shall be effective as delivery of a
manually executed counterpart of this Amendment.
          SECTION 8. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
          SECTION 9. Waiver of Jury Trial. EACH PARTY SIGNATORY HERETO
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE ACTIONS OF THE COLLATERAL AGENT, TRUSTEE OR
ANY HOLDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
HEREOF.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
Pregis – 2nd Lien Security Agreement Amendment

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            PREGIS CORPORATION
      By:   /s/ D. Keith LaVanway        Name:  D. Keith LaVanway        Title: 
Vice President, Chief Financial Officer, Treasurer and Secretary       PREGIS
HOLDING II CORPORATION
      By:   /s/ D. Keith LaVanway        Name:  D. Keith LaVanway        Title: 
Vice President, Chief Financial Officer, Treasurer and Secretary       PREGIS
INNOVATIVE PACKAGING INC.
      By:   /s/ D. Keith LaVanway        Name:  D. Keith LaVanway        Title: 
Vice President, Chief Financial Officer, Treasurer and Secretary       HEXACOMB
CORPORATION
      By:   /s/ D. Keith LaVanway        Name:  D. Keith LaVanway        Title: 
Vice President, Chief Financial Officer, Treasurer and Secretary       PREGIS
MANAGEMENT CORPORATION
      By:   /s/ D. Keith LaVanway        Name:  D. Keith LaVanway        Title: 
Vice President, Chief Financial Officer, Treasurer and Secretary    

        Pregis – 2nd Lien Security Agreement Amendment

[Signature Page]

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON TRUST COMPANY N.A.,
as Collateral Agent
      By:   /s/ R. Tarnas        Name:   R. Tarnas        Title:   Vice
President     

        Pregis – 2nd Lien Security Agreement Amendment

[Signature Page]

 



--------------------------------------------------------------------------------



 



CONSENT OF INTERCREDITOR AGENT
Dated as of October 5, 2009
          Reference is made to (a) the Credit Agreement dated as of October 12,
2005 (as amended, restated, supplemented and otherwise modified to the date
hereof, the “Credit Agreement”; capitalized terms not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Credit
Agreement) among Pregis Corporation, a Delaware corporation (the “Borrower”),
Pregis Holding II Corporation, a Delaware corporation (“Parent”), various
subsidiaries of the Borrower as Subsidiary Guarantors, various agents party
thereto, the banks, financial institutions and other institutional lenders party
thereto from time to time (each a “Lender” and collectively the “Lenders”) and
Credit Suisse, Cayman Islands Branch, as collateral agent and administrative
agent (“Agent”), (b) the Intercreditor Agreement dated as of October 12, 2005,
among the Agent and the Trustee for the holders of the Floating Rate Notes,
acknowledged and agreed to by the Borrower, Parent and each Subsidiary Guarantor
and (c) Amendment no. 1 to the Second Lien Security Agreement, dated as of 5,
2009, (the “Second Lien Security Agreement Amendment”) among the Borrower,
Parent and the Subsidiary Guarantors. The Agent, in its capacity as
Intercreditor Agent (as defined in the Intercreditor Agreement) under the
Intercreditor Agreement, hereby consents to the execution and delivery by the
Borrower, Parent and the Subsidiary Guarantors party thereto of the Second Lien
Security Agreement Amendment and any amendment to any of the other
Second-Priority Collateral Documents necessary or desirable to grant a perfected
security interest in the property, rights and assets of the Loan Parties that
are required to secure the Additional Notes.

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Intercreditor Agent
      By:   /s/ Shaheen Malik                /s/ Ilya Ivashkov       Name:  
Shaheen Malik          Ilya Ivashkov       Title:   Vice
President          Associate    

        Pregis – 2nd Lien Security Agreement Amendment

[Signature Page]

 